Title: To Thomas Jefferson from George Tucker, 6 November 1825
From: Tucker, George
To: Jefferson, Thomas

Nov. 6. 1825The attention of the Faculty having been called to the supposed unhealthiness of Major Spottswood’s Hotel, and the Dormitories on the same range, and having heard the statement and opinions of Dr Dunglison, they agree with him that from the frequent instances of fever in that quarter, as well as from the character of the disease it has probably proceeded from local causes—and this probability is increased by the insufficiency of the drains and still more from those, already made, having been for some time choked with vegetable and animal substances.They consequently suggest to the Rector that the Major whose house is now particularly unhealthy, be permitted to reside in Pavilion No 1. until the causes of sickness shall have been removed.George TuckerChairman of the Faculty